


110 HRES 380 EH: Resolution commending Idaho on winning the

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 380
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Resolution commending Idaho on winning the
		  bid to host the 2009 Special Olympics World Winter Games.
	
	
		Whereas Special Olympics is an international nonprofit
			 organization that promotes personal development through sports training and
			 competition;
		Whereas Special Olympics advances the understanding of
			 intellectual disabilities through participation and fellowship in the Nation
			 and around the World;
		Whereas Special Olympics serves more than 2,500,000
			 individuals with intellectual disabilities around the globe;
		Whereas Special Olympics offers more than 205 programs in
			 over 165 countries;
		Whereas Special Olympics offers 30 Olympic-type summer and
			 winter sports to both children and adults with intellectual
			 disabilities;
		Whereas Boise, Idaho won the International bid to host the
			 2009 Special Olympics World Winter Games to be held during February 6–13,
			 2009;
		Whereas thousands of athletes are expected to compete in 7
			 winter sports in the 2009 Special Olympics World Winter Games; and
		Whereas the 2009 Special Olympics World Winter Games will
			 be the largest multi-sport event ever held in the State of Idaho: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the goals
			 and principles of Special Olympics;
			(2)salutes the athletes, coaches, family
			 members, friends, and volunteers that make Special Olympics World Winter Games
			 possible;
			(3)congratulates the
			 State of Idaho as the host for the 2009 Special Olympics World Winter Games;
			 and
			(4)supports the 2009 Special Olympic World
			 Winter Games and the goals of the Special Olympics to enrich the lives of
			 people with intellectual disabilities through sports.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
